Citation Nr: 1016609	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-22 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 14, 2007 for 
the grant of a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1.  A claim for TDIU was received on November 1, 2005.  

2.  Prior to November 1, 2005, it was not factually 
ascertainable that the Veteran's service-connected 
disabilities prevented him from following a substantially 
gainful occupation. 
 

CONCLUSION OF LAW

The criteria for an effective date of November 1, 2005 for 
the grant of TDIU are met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A December 2005 letter provided the Veteran with notice of 
the information and evidence required to substantiate his 
claim for a TDIU and advised him what evidence he should 
provide and what information VA would assist him in 
obtaining.  A March 2006 letter explained how disability 
ratings and  effective dates are determined. 

The Board finds that all necessary development and 
notification has been accomplished, and appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

The Veteran seeks an effective date prior to August 14, 2007 
for the assignment of a TDIU based on service-connected 
disabilities.  

A total rating for compensation purposes may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability, ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2009).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. 3.400.

If an increase in disability occurred within one year prior 
to the date of claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of claim.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151 (a) (2009).  A claim 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).

VA regulations provide that a veteran may receive benefits by 
filing an informal claim.  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the Department of Veterans Affairs 
from a claimant may be considered an informal claim.  38 
C.F.R. § 3.155 (2009).  Such an informal claim must identify 
the benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim. Id.

A report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2009). The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2009).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2009).

Once a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a TDIU rating.  Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); VAOPGCPREC 12- 
2001 (July 6, 2001).

The Veteran initially submitted a claim for a TDIU on 
November 1, 2005.  The Veteran reported that he last worked 
as a bartender in August 2005.  At the time of the Veteran's 
claim, service connection was in effect for the following 
disabilities:  PTSD, rated as 30 percent disabling; diabetes 
mellitus, rated as 20 percent disabling; peripheral 
neuropathy, right upper extremity, rated as 20 percent 
disabling, residuals of compression fracture L1, rated as 10 
percent disabling; peripheral neuropathy, left lower 
extremity, rated as 10 percent disabling; and peripheral 
neuropathy, right lower extremity, rated as 10 percent 
disabling.  As of June 10, 2005, the combined evaluation for 
the Veteran's disabilities was 80 percent.  Thus, the 
schedular requirements for a TDIU were satisfied on the date 
of the Veteran's claim. 

A VA Form 21-4192 (Request for Employment Information) dated 
in October 2005 indicated that the Veteran last worked as a 
bartender on August 26, 2005. 

At a VA examination in January 2006, the Veteran reported 
that he stopped working his construction job in 2003.  He 
stopped working as a bartender on September 1, 2005.  The 
Veteran reported that this was mainly because of problems 
with his right knee and low back.   The examiner stated that, 
in his opinion, the Veteran's disabilities "would limit 
repeated bending and lifting as required in carpentry and 
construction, but not in bartending or other relatively 
sedentary work."

A report of a July 2006 PTSD evaluation noted that the 
Veteran was not working.  
He reported that he worked as a carpenter in the past for 
nearly 30 years but stopped working as a carpenter in 2004 
after experiencing significant health difficulties secondary 
to his back and hip pain and L1 spinal cord compression.  The 
Veteran reported that he worked as a bartender for 
approximately one year from 2004 until September 2005.  The 
Veteran indicated that he quit his bartending job 
voluntarily.  He reported that he worked five to six days a 
week and never missed a day of work.    The examiner stated 
that, based on the Veteran's self report, he appeared able to 
work at the present time.

An August 2007 VA examination indicated that the Veteran had 
not worked in three years.  The examiner stated that the 
Veteran could not work because of chronic low back pain and 
left leg pain and numbness.  The examiner noted that the 
Veteran was unable to walk without a walker or stand for long 
periods of time and could no longer bend or stoop.  The 
examiner further opined that the Veteran's PTSD kept him from 
working because " he could not handle situations."

Under § 3.400, in order to determine the appropriate 
effective date, the Board must determine when the Veteran's 
claim was received and whether an increase in disability was 
factually ascertainable within the year prior to the claim.  
A claim for a TDIU was initially received on November 1, 
2005.  The Board finds that it was not factually 
ascertainable in the year prior to the claim that the 
Veteran's service-connected disabilities prevented him from 
following a substantially gainful occupation.  In this 
regard, the Board notes that the claims file does not contain 
any evidence indicating that the Veteran was determined to be 
unemployable due to his service-connected disabilities prior 
to November 1, 2005.  

The report of the January 2006 provides the earliest evidence 
of unemployability due to service-connected disabilities.  
The VA examiner opined that the Veteran could not perform 
work that required bending and lifting.  The examiner stated 
that the Veteran could perform "relatively sedentary work 
such as bartending."  In a March 2010 brief in support of 
his claim, the Veteran's representative contended that his 
work as a bartender was not "relatively sedentary."  The 
Veteran's representative noted that the Veteran's job as a 
bartender involved repeated bending and lifting, including 
such tasks as stocking the bar and moving trash.  The Board 
agrees with the Veteran's contention that his work as a 
bartender could not be characterized as sedentary, in light 
of the physical duties required in that job.  Accordingly, 
the Board finds that the January 2006 medical opinion 
supports a finding that the Veteran's service-connected 
disabilities prevented him from following a substantially 
gainful occupation.   

Based on the foregoing, the Board concludes that the criteria 
for an effective date of November 1, 2005, the date of 
receipt of the Veteran's claim, are met.  Accordingly, the 
Veteran is entitled to an effective date of November 1, 2005 
for the assignment of a TDIU.  38 U.S.C.A. 5110; 38 C.F.R. § 
3.400. 


ORDER

Entitlement to an effective date of November 1, 2005 for the 
grant of a total disability rating based on individual 
unemployability (TDIU) is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


